IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOE KEMP,                            NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-846

STATE OF FLORIDA,

     Appellee.
________________________/

Opinion filed February 2, 2016.

An appeal from the Circuit Court for Duval County.
Jack M. Schemer, Judge.

Diana L. Johnson of Johnson and Lufrano, P.A., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF and THOMAS, JJ., CONCUR; ROBERTS, C.J., DISSENTS WITHOUT
OPINION.